Beasley, Chief Justice.
I have not been without hesitation in concurring in the result to which my brethren have come in this case. My scruple was with regard to the question whether the plaintiff, by his own neglect, did not contribute to bring about the casualty by which he was injured. His own statement, rendered as a witness for himself at the trial, as to the condition of things, and as to his own conduct in passing from the boat at the time of the accident, was this: “ There was no light on the side — not on the right hand side; a very dim light on the left hand side; up to the time my foo: was hurt, I did not take any notice of any thing; I paid no attention to any thing after that my foot was hurt; I was in such pain I took very little notice of any thing.”' This evidence, literally taken, signifies that the plaintiff, in going from the boat to the dock, made no use whatever of his eye-sight. For all the purposes of self-protection he might as well have been blindfolded; and if *95there had been a space of a yard between the boat and the wharf, lie would have walked into the water. It seems to me such an act cannot be said to be characterized by ordinary prudence. The place of this accident must, in the nature of things, be a place of some danger. A slight omission of care on the part of the agents of the ferry company — a slight derangement in the machinery necessary to secure the boat — -and the passenger at this point is exposed to hazard. As neither the vigilance nor the contrivances of man can be invariably relied on, when the safety of the person has no better guarantees, I think a necessity in all such cases exists for the exercise of some degree of caution. But my brethren do not understand the evidence in this literal sense. In their interpretation of it, it means that the plaintiff did not pay any particular attention to the place of the accident. Receiving the expressions used in the import that ordinary, though not unusual care was given by the plaintiff to his movements at the time in question, I feel myself at liberty to concur in the result which the other members of the court have reached.
Rule to show cause discharged.